UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment#1 (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-30567 GREM USA (Exact name of small business issuer as specified in its charter) Nevada 35-2281610 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 160 Lake Brantley Drive Longwood, FL 32779 (Address of principal executive offices) (260) 445-7000 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes o No The number of shares outstanding of each of the issuer's classes of common equity as of June 30, 2012 was 1,808,997,481 shares of common stock. Table of Contents Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Interim Financial Statements (Unaudited) 1 Balance Sheets -June 30, 2008 (as restated) 1 Statement of Operations – Three and six months ended June 30, 2008 (as restated) and 2007 2 Statement of Cash Flows – Six months ended June 30, 2008 (as restated) and 2007 3 Notes to the Interim Financial Statements 4-16 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 PART II OTHER INFORMATION 21 Item 1 Legal Proceedings 21 Item1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 (Removed and Reserved) 22 Item 5 Other Information 22 Item 6 Exhibits 23 SIGNATURES 24 ii Table of Contents Explanatory Note This amendment to the Company’s quarterly report on Form 10-Q/A (originally filed as a Form 10-QSB) for the period ending June 30, 2008 is being filed because our previous independent audit firm Jasper & Hall, who reviewed the original Form 10-Q filed on May 20, 2008 had their registration revoked by the Public Company Accounting Oversight Board (“PCAOB”) on October 21, 2008. On March 2, 2009 we dismissed Jasper & Hall, P.C., as our independent registered public account firm and engaged the accounting firm of Patrick Rodgers, CPA, PA as our new independent registered public accounting firm. Therefore, the original 10-Q (now amended and being refilled on Form 10-Q/A) was reviewed by an audit firm that subsequent to the original filing was no longer registered with the PCAOB.As a result, the Company elected to have our original Form 10-Q (now amended and being refilled on Form 10-Q/A) reviewed by our new audit firm Patrick Rodgers, CPA, PA. Additionally, this amendment includes a correction and reclassification of compensation expense originally reported during the quarter ended June 30, 2008. Compensation expense in the amount of $300,000 was incorrectly recorded as officer compensation, when no amount should have been recorded. Consulting expense in the amount of $281,000 should have been recorded during the quarter ended June 30, 2008. The financial statements included with this Form 10-Q/A reflect this $19,000 decrease in total expenses. See Note 12 to the included notes to the financial statements. Except as discussed above, we have not modified or updated disclosures presented in the original filing on Form 10-Q, except as required to reflect the effects of the restatement and the regrouping of expense items into new, functional categories in this amended quarterly report.According, this amended quarterly report does not reflect events occurring after our original filing on Form 10-Q or modify or update those disclosures affected by subsequent events, except as specifically referenced herein.Information not affected by the restatement is unchanged and reflects the disclosures made at the time the original filing on Form 10-Q. The following items have been amended as a result and to the extent of the restatement only. Part I. Item 1.Financial Statements (Unaudited): Balance Sheet – June 30, 2008 (as restated) Statement of Operations – Six months ended June 30, 2008 (as restated) Statement of Cash Flows –Six months ended June 30, 2008 (as restated) Notes to Financial Statements Item 2.Management Discussion and Plan of Operation iii Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements (Unaudited) GREM USA Balance Sheets June 30, December 31, (Restated) (Unaudited) Assets Current assets Cash $ $ Deposits Total current assets Property and equipment, net Total assets $ $ Liabilities and stockholders' deficiency Current liabilities Accounts payable and accrued liabilites $ $ Accrued management services Advances from related parties Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Total liabilities Stockholders' deficiency Preferred stock, $.001 par value; 10,000,000 shares authorized, 5,200,000 and none issued and outstanding at June 30, 2008 and December 31, 2007, respectively $ $ - Common stock, $.001 par value; 4,990,000,000 shares authorized, 588,997,481 and 45,016,245 shares issued and outstanding at June 30, 2008 and December 31, 2008, respectively Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ 1 Table of Contents GREM USA Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Restated) (Restated) Sales - Expenses: Management compensation - - Consulting fees Selling, general and administrative expenses Depreciation Total expenses Net operating income (loss) Other income (expense) Interest income - 46 4 Interest expense ) Total other income (expense) Net income (loss) Basic and diluted loss per share: Net loss per weighted average share, basis and fully diluted (0
